 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       JOSE ORLANDO CANCINO                            Case No. 17-cv-0491-BAS-BGS
11     CASTELLAR; ANA MARIA
       HERNANDEZ AGUAS; MICHAEL                        ORDER GRANTING IN PART
12     GONZALEZ,                                       AND DENYING IN PART
                                                       DEFENDANT-RESPONDENTS’
13                      Plaintiff-Petitioners,         RENEWED MOTION TO
               v.                                      DISMISS THE COMPLAINT-
14                                                     PETITION
       KEVIN MCALEENAN, Acting
15     Secretary, U.S. Department of                   [ECF No. 60]
       Homeland Security, et al.,
16
                    Defendant-Respondents.
17

18         This case presents the question whether the Fifth Amendment Due Process
19   Clause requires certain protections for noncitizens detained by the Government
20   pending removal proceedings. On behalf of themselves and a putative class of
21   noncitizens detained in the Southern District of California, Plaintiff-Petitioners Jose
22   Orlando Cancino Castellar, Ana Maria Hernandez Aguas, and Michael Gonzalez (the
23   “Plaintiff-Petitioners”) claim that the Due Process Clause requires prompt
24   presentment to an immigration judge after the Government takes an alleged
25   noncitizen into custody.    Defendant-Respondents1—various federal immigration
26
27         1
              The Complaint-Petition names the following Defendant-Respondents in their
28   official capacity: John F. Kelly, Secretary of the U.S. Department of Homeland
     Security (“DHS”); Thomas Homan, Acting Director of U.S. Immigration and
                                                 –1–                                  17cv491
 1   officials who oversee immigration enforcement nationally and locally in the Southern
 2   District of California—allegedly have a policy and practice of delaying for one to
 3   three months the presentment of detained noncitizens to an immigration judge, which
 4   Plaintiff-Petitioners contend renders their detention unreasonably prolonged.
 5   Plaintiff-Petitioners allege that Defendant-Respondents’ policy impedes Plaintiff-
 6   Petitioners’ access to a panoply of statutorily and regulatory-required features and
 7   rights that attend a noncitizen’s initial hearing before an immigration judge, and
 8   further impedes the ability for certain noncitizens to request a bond hearing.
 9

10         Following reconsideration of its prior dismissal of this case for lack of subject
11   matter jurisdiction, the Court reinstated Plaintiff-Petitioners’ claims that Defendant-
12   Respondents’ alleged policy violates the substantive and procedural components of
13   the Fifth Amendment Due Process Clause and various provisions of the
14   Administrative Procedure Act (“APA”), 5 U.S.C. § 706(1), 706(2)(A)–(D). See
15   Cancino Castellar v. Nielsen, 338 F. Supp. 3d 1107, 1117–18 (S.D. Cal. 2018).
16

17   Customs Enforcement (“ICE”); Kevin K. McAleenan, Acting Commissioner of U.S.
18   Customs and Border Protection (“CBP”); Gregory Archambeault, Field Office
     Director for the San Diego Field Office of ICE; Jefferson B. Sessions III, Attorney
19   General of the United States; and Juan P. Osuna, Director of the Executive Office for
20   Immigration Review (“EOIR”). (ECF No. 1 ¶¶ 12–17.) In the time since the
     Complaint-Petition’s filing in March 2017, many of the named Defendant-
21   Respondents no longer occupy their respective positions. The Court has previously
22   substituted Elaine Duke as the Acting Secretary of DHS (ECF No. 40), and Kirstjen
     Nielsen as the Secretary of DHS (ECF No. 43).
23

24          Pursuant to Federal Rule of Civil Procedure Rule 25(d), the Court now makes
     the following substitutions to the named Defendant-Respondents: (1) Kevin K.
25
     McAleenan is substituted as the Acting Secretary of DHS; (2) Mark A. Morgan is
26   substituted as the Acting Director of ICE; (3) John P. Sanders is substituted as the
     Acting Commissioner of CBP; and, finally, (4) William P. Barr is substituted as the
27
     Attorney General of the United States. Defendant-Respondents are ordered to file
28   notices of substitution with the Court for any further changes in the named
     Defendant-Respondents within a reasonable time period after such change occurs.
                                              –2–                                     17cv491
 1   Defendant-Respondents have renewed their Rule 12(b)(6) motion to dismiss
 2   Plaintiff-Petitioners’ Fifth Amendment and corresponding APA claims. (ECF Nos.
 3   60, 62.) Plaintiff-Petitioners oppose. (ECF No. 61.) For the reasons herein, the
 4   Court grants in part and denies in part Defendant-Respondents’ motion.
 5

 6                                     BACKGROUND
 7   A.    Relevant Statutes and Regulations
 8         The Court previously discussed the relevant statutory and regulatory
 9   framework in this case in the Court’s initial jurisdictional analysis. (ECF No. 49 at
10   3–6.) Because the claims subject to review have changed as a result of the Court’s
11   reconsideration order and in the interest of completeness of the Court’s Rule 12(b)(6)
12   analysis, the Court once more sets forth the relevant statutory and regulatory
13   framework.
14

15         1.      Initial Custody Determination Pending Removal Hearing
16         Section 1357 of the Immigration and Nationality Act (“INA”) requires that an
17   alien arrested without a warrant “shall be taken without unnecessary delay . . . before
18   an officer of the Service having authority to examine aliens as to their right to enter
19   or remain in the United States.” 8 U.S.C. § 1357(a)(2). In accordance with this
20   statutory directive, by regulation, “an alien arrested without a warrant . . . will be
21   examined by an officer other than the arresting officer” but “the arresting officer”
22   may conduct the examination “if taking the alien before another officer would entail
23   unnecessary delay.” 8 C.F.R. § 287.3(a). If the examining officer is satisfied that
24   there is “prima facie evidence that the arrested alien was entering, attempting to enter,
25   or is present in the United States in violation of the immigration laws,” the officer
26   must refer the case to an immigration judge for further inquiry, or take any action
27   that may be appropriate or required under applicable law and regulations. 8 C.F.R.
28   § 287.3(b).

                                               –3–                                      17cv491
 1         By regulation, the examining officer also decides whether the alien will remain
 2   in custody. Unless voluntary departure has been granted and in the absence of “an
 3   emergency or other extraordinary circumstances” requiring “an additional reasonable
 4   period of time,” “a determination will be made within 48 hours of the arrest . . .
 5   whether the alien will be continued in custody or released on bond or recognizance”
 6   subject to the standards for release established by 8 C.F.R. part 236. 8 C.F.R. §
 7   287.3(d). For an alien who is eligible for release, the “alien must demonstrate to the
 8   satisfaction of the officer that [his or her] release would not pose a danger to property
 9   or persons, and that the alien is likely to appear for any future proceeding.” 8 C.F.R.
10   §§ 236.1, 1236.1. The examining officer determines whether a notice to appear
11   (“NTA”) and warrant of arrest will be issued under the standards set forth in 8 C.F.R.
12   part 239. 8 C.F.R. § 287.3(d). DHS regulations authorize an immigration officer to
13   formally arrest and take the alien into custody pursuant to a Form I-200 Warrant of
14   Arrest at the time an NTA is issued. 8 C.F.R. § 236.1(b); see also 8 C.F.R. §
15   1236.1(b) (same).
16

17         Except for an alien subject to expedited removal, the examining officer must
18   advise an alien who was arrested without a warrant and who is placed in Section 240
19   removal proceedings about the reasons for his or her arrest and “the right to
20   representation at no expense to the Government.” 8 C.F.R. § 287.3(c). The officer
21   must provide a list of “the available free legal services” available “in the district
22   where the hearing will be held” and the officer “shall note on Form I-862 that such a
23   list was provided to the alien.” Id. Finally, the officer advises the alien that any
24   statement the alien makes may be used against him or her in a subsequent proceeding.
25   Id.
26
27         2.     Commencement of Removal Proceedings
28         With certain exceptions, including for an alien subject to expedited removal,

                                               –4–                                      17cv491
 1   removal proceedings under Section 240 of the INA are the “sole and exclusive
 2   procedure” to determine whether an alien is removable from the United States. 8
 3   U.S.C. § 1229a(a)(3). A Section 240 removal proceeding commences when an
 4   immigration officer files an NTA against an alien with the immigration court, an
 5   entity which is part of the Executive Office for Immigration Review (“EOIR”). 8
 6   C.F.R. § 1239.1(a); see also 8 C.F.R. § 1003.14.
 7

 8         As a general matter, “[t]he Immigration Court shall be responsible for
 9   scheduling cases and providing notice to the government and the alien of the time,
10   place, and date of hearings.” 8 C.F.R. § 1003.18(a). Notwithstanding this general
11   rule, immigration officers “shall provide in the [NTA], the time, place and date of the
12   initial removal hearing, where practicable.”       8 C.F.R. § 1003.18(b).        If this
13   information is not contained in the NTA, the immigration court has responsibility for
14   providing the government and the alien notice of the time, place, and date of the
15   initial removal hearing. Id. The immigration court is otherwise responsible for
16   scheduling removal hearings. 8 C.F.R. § 1003.18(a). By statute, the INA requires
17   that “in order that an alien be permitted the opportunity to secure counsel before the
18   first hearing date in proceedings . . ., the hearing date shall not be scheduled earlier
19   than 10 days after service of the [NTA], unless the alien requests in writing an earlier
20   hearing date.” 8 U.S.C. § 1229(b)(1).
21

22         The initial Master Calendar Hearing (“MCH”) is the “initial hearing in removal
23   proceedings” and is “the first time a neutral adjudicator (the immigration judge)
24   explains” certain aspects of removal proceedings. (ECF No. 1, Complaint-Petition
25   (“Compl.-Pet.”) ¶¶ 25, 29–30.) At the initial MCH, the immigration judge “explains
26   the nature of the removal proceeding, the contents of the [NTA] ‘in non-technical
27   language,’ an alien’s right to representation at his or her own expense, and the
28   availability of pro bono legal services.” (Id. ¶ 29 (citing 8 C.F.R. § 1240.10(a)).)

                                               –5–                                     17cv491
 1   The hearing provides an opportunity for the immigration judge to verify service of
 2   the NTA, provide the NTA if service was not made, and examine the NTA for and
 3   demand correction of any defects. (Id. ¶ 30 (citing IJ Benchbook, Introduction to the
 4   Master Calendar 3).) The immigration judge may identify several forms of relief
 5   from removability for which the alien may be eligible. (Id. ¶ 32.) The immigration
 6   judge does all of this in the native language of the alien through an interpreter. (Id.
 7   ¶ 29 (citing Immigration Court Practice Manual, Chapter 4.15(f).) The initial MCH
 8   also provides an immigration judge the “first opportunity to speak with and observe
 9   aliens who may be eligible for appointed counsel as a result of incapacity due to
10   mental health.” (Id. ¶ 34.)
11

12         “[A]t the initial [MCH], unrepresented detainees who do not speak or write
13   English may, for the first time, request a bond hearing with the aid of an interpreter
14   in their native language.” (Id. ¶ 31 (citing 8 C.F.R. §§ 1003.19(b), (c)).) Following
15   such a request, the immigration judge must schedule the bond hearing at “the earliest
16   possible date.” (Id. (quoting Immigration Court Practice Manual, Chapter 9.3(d).)
17   For detained aliens who DHS asserts are ineligible for bond hearings because they
18   are subject to mandatory detention, the initial MCH provides an opportunity to
19   challenge that mandatory detention. (Id. (citing In re Joseph, 22 I. & N. Dec. 799,
20   800 (BIA 1999)).) By regulation, custody redetermination proceedings before an
21   immigration judge are “separate” from removal proceedings. 8 C.F.R. §§ 1003.19,
22   1236.1.
23

24   B.    Factual Allegations
25         Plaintiff-Petitioners challenge what they allege is “Defendant-Respondents’
26   policy and practice of detaining individuals for extended periods of time without
27   promptly presenting them for an initial hearing before an immigration judge[.]”
28   (Compl.-Pet. ¶¶ 1, 58.) The alleged policy of delayed presentment entails continued

                                              –6–                                     17cv491
 1   detention “for weeks or months”—most concretely “one to three months”—before
 2   presentment to an immigration judge. (Id. ¶¶ 5, 58.) Implementation of this policy
 3   is allegedly shared by DHS and its components, ICE and CBP, and EOIR—entities
 4   over which the named Defendant-Respondents possess authority.
 5

 6         DHS allegedly detains around 1,500 noncitizens in the Southern District of
 7   California on any given day, “the vast majority of whom are detained pending
 8   removal proceedings.” (Id. ¶ 59.) ICE allegedly operates two immigration detention
 9   centers in the District: the Otay Mesa Detention Facility (“Otay”) and the Imperial
10   Regional Detention Facility (“Imperial”). (Id. ¶¶ 5, 58.) Individuals detained at Otay
11   and Imperial allegedly face “severe restrictions on liberty,” including having to “wear
12   color-coded prison uniforms” and being placed in detention in pods or units of 60 to
13   80 other individuals “where they spend most of their day and may not leave without
14   permission.” (Id. ¶ 51.) CBP allegedly operates several additional “short term”
15   detention centers and keeps in custody beyond 48 hours noncitizens who are referred
16   to ICE custody and placed into removal proceedings. (Id. ¶¶ 5, 60.) “CBP detainees”
17   are allegedly “held virtually incommunicado without proper access to counsel,” and
18   are ultimately referred to ICE custody. (Id. ¶ 60.)
19
20         DHS “detains individuals allegedly subject to removal without regard for the
21   immigration court’s ability to commence and process the cases promptly” and
22   without an “automatic custody review hearing, commonly called a bond hearing.”
23   (Id. ¶¶ 6, 62–63.) DHS’s alleged practice “results in detention centers being flooded
24   with more individuals than the immigration court can reasonably handle and, as such,
25   significantly delays the initial [MCHs].” (Id. ¶ 63.) “As a general practice,” DHS
26   allegedly fails to provide the time, place and date of the initial MCH in an NTA,
27   instead relying on EOIR to schedule the hearing. (Id. ¶ 64.)
28

                                              –7–                                     17cv491
 1         EOIR in turns operates, controls and supervises the San Diego Immigration
 2   Court, which has authority over removal proceedings for noncitizens detained at Otay
 3   and Imperial. (Id. ¶ 61.) Plaintiff-Petitioners allege that EOIR is “made aware”
 4   whether a case involves a detained individual when an NTA is filed. (Id. ¶ 28.)
 5   Although EOIR “puts the case on the immigration court’s detained docket, which is
 6   more expedited than its non-detained docket,” “EOIR does not schedule more
 7   expeditious initial [MCHs] for detainees than it does for subsequent [MCHs] for
 8   detainees.” (Id.) As a result, “EOIR frequently sets the initial [MCH] for detained
 9   immigration cases in the [District] for one to three months after receiving the [NTA].”
10   (Id.) Plaintiffs further allege that EOIR has not taken steps to schedule prompt initial
11   hearings for immigrants in custody “despite knowledge that the number of pending
12   cases for detainees has increased by several hundred percent.” (Id. ¶¶ 65, 67.)
13

14         Each Plaintiff-Petitioner alleges that he or she experienced this alleged policy
15   and practice before and up to the time of the Complaint-Petition’s filing on March 9,
16   2017.2 For example, Plaintiff-Petitioner Jose Orlando Cancino Castellar (“Cancino”)
17   alleges that he was taken into DHS custody on February 17, 2017, and his detention
18   at Otay began the next day. (Id. ¶ 47.) On February 21, 2017, an ICE officer issued
19   an NTA against Cancino, executed an arrest warrant, and determined that Cancino
20   should remain in custody; Cancino requested an immigration judge custody
21

22
           2
             The Court’s first dismissal order provided additional facts regarding the
23
     circumstances of Plaintiff-Petitioners’ alleged detention and delayed presentment to
24   an immigration judge. The Court considered these additional facts set forth in
     evidentiary submissions provided by Defendant-Respondents in the context of a Rule
25
     12(b)(1) motion to dismiss for lack of subject-matter jurisdiction. Because the
26   present motion to dismiss is under Rule 12(b)(6), the Court’s assessment is limited
     to the Complaint-Petition’s allegations. See Lee v. City of L.A., 250 F.3d 668, 688–
27
     89 (9th Cir. 2001). Accordingly, the Court disregards Defendant-Respondents’
28   references to any record evidence submitted in connection with their prior motion to
     dismiss that does not appear in the Complaint-Petition. (See ECF No. 60-1 at 8–11.)
                                               –8–                                     17cv491
 1   redetermination. (Id.) At the time of the Complaint-Petition’s filing, Cancino had
 2   not seen an immigration judge and no hearing date was set. (Id.) Plaintiff-Petitioner
 3   Ana Maria Hernandez Aguas (“Hernandez”) alleges that DHS initially took her into
 4   custody on February 7, 2017 and her detention at Otay began on February 15, 2017.
 5   (Id. ¶ 48.) At the time of the Complaint-Petition’s filing, Hernandez had been
 6   detained at Otay “without appearance before a judge” and she had not been provided
 7   with an NTA, documents indicating DHS’s custody determination for her, and no
 8   date was scheduled for her “to appear before a judge for a master calendar hearing.”
 9   (Id.) Her attorney had requested a bond hearing that was then set for March 13, 2017.
10   (Id.) Plaintiff-Petitioner Michael Gonzalez alleges that he presented himself at the
11   San Ysidro Port of Entry on November 17, 2016, expressed a fear of persecution in
12   Mexico, and was taken into custody. (Id. ¶ 49.) At the time of the Complaint-
13   Petition’s filing, Gonzalez alleged that he had been detained at Otay since November
14   23, 2016 “without appearance before a judge.” (Id.) Following an asylum officer’s
15   credible fear determination, Gonzalez was served with an NTA on January 5, 2017,
16   which indicated “that his first hearing in immigration court is scheduled for April 5,
17   2017.” (Id.)
18

19         Plaintiff-Petitioners claim that “the current delays in presenting detainees at
20   the Otay and Imperial Regional Detention Facilities to an immigration judge”
21   infringe the substantive and procedural due process rights of the Plaintiff-Petitioners
22   and putative class members. (Id. ¶¶ 38–40, 75–78 (procedural due process); id. ¶¶
23   41–44, 75–77, 79 (substantive due process).) Plaintiff-Petitioners also assert claims
24   under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 706(1), 706(2)(A)–
25   (D). (Compl.-Pet. ¶¶ 85–90.) Plaintiff-Petitioners seek to represent a class of “[a]ll
26   individuals in the Southern District of California, other than those with final orders
27   of removal, who are or will be detained by DHS more than 48 hours without a hearing
28   before an immigration judge[.]” (Id. ¶ 68.) Plaintiff-Petitioners request “declaratory,

                                              –9–                                     17cv491
 1   injunctive, and habeas corpus relief that will prevent Defendant-Respondents from
 2   detaining individuals for an unreasonable period before presentment to a judge[.]”
 3   (Id. ¶ 8; Prayer for Relief.)
 4

 5   C.    Procedural History
 6         Plaintiff-Petitioners originally filed the Complaint-Petition on March 9, 2017
 7   (ECF No. 1) and filed a motion for class certification the next day (ECF No. 2). As
 8   originally filed, the Complaint-Petition raised claims under the Fourth and Fifth
 9   Amendments and the APA.            Defendant-Respondents moved to dismiss the
10   Complaint-Petition under Rule 12(b)(1) for lack of subject matter jurisdiction and
11   Rule 12(b)(6) for failure to state a claim. (ECF No. 28.) The Court granted
12   Defendants-Respondents’ Rule 12(b)(1) motion primarily on the ground that
13   applicable Ninth Circuit precedent showed that 8 U.S.C. § 1252(a)(5) and 8 U.S.C.
14   § 1252(b)(9) channeled jurisdiction over Plaintiff-Petitioners’ claims to the Court of
15   Appeals in a petition for review, therefore precluding jurisdiction in this Court. (ECF
16   No. 49 at 20–37.) Because of this jurisdictional conclusion, the Court did not assess
17   Defendant-Respondents’ Rule 12(b)(6) dismissal arguments. The Court terminated
18   as moot Plaintiff-Petitioners’ then-pending motion for class certification and granted
19   Plaintiff-Petitioners leave to amend “to assert claims over which this Court may
20   properly exercise jurisdiction.” (Id. at 42.)
21

22         Some three weeks after the Court’s order, the Supreme Court issued its
23   decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018). The case involved
24   noncitizens detained during the pendency of immigration proceedings for more than
25   six months without a bond hearing pursuant to general immigration detention
26   statutes. The Jennings respondents asserted constitutional and statutory claims that
27   individual bond hearings were required to justify their continued detention consistent
28

                                              – 10 –                                  17cv491
 1   with the Fifth Amendment Due Process Clause. Id. at 838–39.3 Jennings addressed,
 2   in relevant part, the scope of 8 U.S.C. § 1252(b)(9)—one of the key jurisdictional
 3   provisions on which this Court decided the parties’ jurisdictional dispute in this
 4   case—and expressly determined that the provision did not bar jurisdiction over the
 5   respondents’ claims. Id. at 839–41 (Alito, J., plurality); see also id. 882 (Breyer, J.,
 6   dissenting).
 7

 8         Relying on Jennings, Plaintiff-Petitioners requested that the Court reconsider
 9   its dismissal for lack of jurisdiction under 8 U.S.C § 1252(a)(5) and § 1252(b)(9).
10   (ECF No. 50.) The Court granted in part and denied in part Plaintiff-Petitioners’
11   motion, finding that the relevant jurisdictional provision, as interpreted in Jennings,
12   precluded jurisdiction in this Court over Plaintiff-Petitioners’ Fourth Amendment
13   claim, but did not preclude jurisdiction over their Fifth Amendment due process and
14   corresponding APA claims. See Cancino Castellar v. Nielsen, 338 F. Supp. 3d 1107
15   (S.D. Cal. 2018). The Court now turns to the merits of Defendant-Respondents’
16   motion to dismiss Plaintiff-Petitioners’ reinstated claims.
17

18                                  LEGAL STANDARD
19         Federal Rule of Civil Procedure 8(a)(2) requires that a complaint set forth “a
20   short and plain statement of the claim showing that the pleader is entitled to relief,”
21   in order to “give the defendant fair notice of what the . . . claim is and the grounds
22   upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
23
           3
24            The Jennings respondents expressly argued in their complaint that certain
     statutory provisions that authorize the government to detain noncitizens during
25
     removal proceedings, specifically 8 U.S.C. §§ 1225(b), 1226(a), and 1226(c), “do not
26   authorize ‘prolonged’ detention in the absence of an individualized bond hearing at
     which the Government proves by clear and convincing evidence that the class
27
     member’s detention remains justified.” Jennings, 138 S. Ct. at 839. Unlike the
28   Jennings respondents, Plaintiff-Petitioners do not refer to any of the immigration
     detention statutes in the Complaint-Petition.
                                              – 11 –                                   17cv491
 1   Conley v. Gibson, 355 U.S. 41, 47 (1957)). A defendant may move to dismiss a
 2   complaint on the ground that its allegations fail to state a claim upon which relief
 3   may be granted. Fed. R. Civ. P. 12(b).
 4

 5         A Rule 12(b)(6) motion tests the sufficiency of a complaint’s allegations. N.
 6   Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). To survive a
 7   Rule 12(b)(6) motion, a plaintiff is required to set forth “enough facts to state a claim
 8   for relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial
 9   plausibility when the plaintiff pleads factual content that allows the court to draw
10   reasonable inferences that the defendant is liable for the misconduct alleged.”
11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Factual allegations
12   must be enough to raise a right to relief above the speculative level. Twombly, 550
13   U.S. at 556. “Where a complaint pleads facts that are ‘merely consistent with’ a
14   defendant's liability, it ‘stops short of the line between possibility and plausibility of
15   entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
16   In assessing the sufficiency of a complaint, a court accepts as true the complaint’s
17   factual allegations and construes them in the light most favorable to the plaintiff.
18   Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). Yet, the court need not accept
19   as true legal conclusions pled in the guise of factual allegations. Clegg v. Cult
20   Awareness Network, 18 F.3d 752, 754–55 (9th Cir. 1994). A pleading is insufficient
21   if it offers only “labels and conclusion” or “a formulaic recitation of the elements of
22   a cause of action,” without adequate factual allegations. Twombly, 550 U.S. at 555;
23   Iqbal, 556 U.S. at 676.
24                                       DISCUSSION
25   A.    Fifth Amendment Due Process Claims
26         The Fifth Amendment provides that “[n]o person shall . . . be deprived of life,
27   liberty, or property, without due process of law[.]” U.S. Const. amend. V. “The base
28   requirement of the Due Process Clause is that a person” deprived of a protected

                                               – 12 –                                    17cv491
 1   interest “be given an opportunity to be heard ‘at a meaningful time and in a
 2   meaningful manner.’” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149
 3   F.3d 971, 984 (9th Cir. 1998) (quoting Armstrong v. Manzo, 380 U.S. 545, 552
 4   (1965)). “[N]o process is due if one is not deprived of ‘life, liberty, or property.’”
 5   Kerry v. Din, 135 S. Ct. 2128, 2132 (2015) (Scalia, J., plurality opinion).
 6

 7         The Due Process Clause contains both a substantive and a procedural
 8   component. United States v. Salerno, 481 U.S. 739, 746 (1987). Substantive due
 9   process “forbids the government to infringe certain ‘fundamental’ liberty interests at
10   all, no matter what process is provided, unless the infringement is narrowly tailored
11   to serve a compelling state interest.” Reno v. Flores, 507 U.S. 292, 301–02 (1993);
12   see also Daniels v. Williams, 474 U.S. 327, 331 (1986) (explaining that substantive
13   due process will “bar certain government actions regardless of the fairness of the
14   procedures used to implement them.”). Procedural due process “imposes constraints
15   on governmental decisions which deprive individuals of ‘liberty’ or ‘property’
16   interests within the meaning of the Due Process Clause.” Mathews v. Eldridge, 424
17   U.S. 319, 322 (1976). Procedural due process does not forbid the government from
18   depriving individuals of a protected interest, but rather requires the government to
19   employ adequate procedures that ensure the fairness of any deprivation. See McNabb
20   v. United States, 318 U.S. 332, 347 (1943).
21

22         At the heart of this case is Plaintiff-Petitioners’ contention that “[t]he Due
23   Process Clause does not permit the government to detain Plaintiff-Petitioners or other
24   members of the [putative] class without promptly presenting them before a judge” as
25   a matter of both substantive and procedural due process. (Compl.-Pet. ¶¶ 77–79.)
26   The Court considers Defendant-Respondents’ motion to dismiss both Plaintiff-
27   Petitioners’ substantive due process and procedural due process claims.
28

                                              – 13 –                                 17cv491
 1            1.    Substantive Due Process Claims
 2            Substantive due process analysis entails two elements. First, “[a]s a threshold
 3   matter, ‘to establish a substantive due process claim a plaintiff must show a
 4   government deprivation of life, liberty, or property.’” Squaw Valley Dev. Co. v.
 5   Goldberg, 375 F.3d 936, 948 (9th Cir. 2004) (punctuation omitted) (quoting Nunez
 6   v. City of Los Angeles, 147 F.3d 867, 871 (9th Cir. 1998)); see also Vargas v. City of
 7   Philadelphia, 783 F.3d 962, 973 (3d Cir. 2015). Second, whether substantive due
 8   process is violated turns on the nature of the challenged government conduct.
 9   “[P]laintiffs must allege conduct that ‘shock[s] the conscience and offend[s] the
10   community’s sense of fair play and decency.’” Regents of the Univ. of Cal. v. U.S.
11   Dep’t of Homeland Sec., 908 F.3d 476, 518 (9th Cir. 2018) (quoting Sylvia Landfield
12   Tr. v. City of Los Angeles, 729 F.3d 1189, 1195 (9th Cir. 2013)). Any “shock the
13   conscience” analysis necessarily requires consideration of the justification the
14   government offers, if any, for the alleged infringement. See Reno, 507 U.S. at 301–
15   02. The Court considers each here.
16

17                  a.     Plaintiff-Petitioners’ Liberty Interest and Asserted Right
18            As a threshold matter, Plaintiff-Petitioners have identified a liberty interest
19   implicating the Due Process Clause.             “Freedom from imprisonment—from
20   government custody, detention, or other forms of physical restraint—lies at the heart
21   of the liberty that Clause protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001)
22   (quoting Foucha v. Louisiana, 504 U.S. 71, 80 (1992)). Having identified that there
23   is a relevant liberty interest in this case, however, does not end the Court’s inquiry
24   because Plaintiff-Petitioners anchor their claim in an asserted substantive due process
25   right.
26
27            “‘Substantive due process’ analysis must begin with a careful description of
28   the asserted right[.]” Reno, 507 U.S. at 302. At a general level, Plaintiff-Petitioners

                                                – 14 –                                 17cv491
 1   claim that “[s]ubstantive due process prohibits an extended detention, without initial
 2   appearance, following arrest.”     (Compl.-Pet. ¶ 42.)     More directly, Plaintiff-
 3   Petitioners claim that the “right to prompt presentment also exists in the immigration
 4   context” such that “[a]n unreasonable delay before the initial Master Calendar
 5   Hearing (such as the current one to three-month delay) violates substantive due
 6   process rights of immigration detainees.” (Id. ¶¶ 43–44 (emphasis added).) To be
 7   clear, the term “presentment” is used interchangeably with “first appearance” or
 8   “initial appearance.”
 9

10         In assessing a substantive due process claim, a court must keep in mind the
11   traditional “reluctan[ce] to expand the concept of substantive due process because
12   guideposts for responsible decision making in this unchartered area are scarce and
13   open-ended.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992). “The
14   ‘shock the conscience’ standard, fuzzy under the best of circumstances, becomes
15   fuzzy beyond a court’s power to interpret objectively where there is a dearth of
16   previous decisions on which to base the standard.” Braley v. City of Pontiac, 906
17   F.2d 220, 225 (6th Cir. 1990). The Supreme Court has therefore cautioned that “the
18   mere novelty of . . . a claim is reason enough to doubt that ‘substantive due process’
19   sustains it[.]” Reno, 507 U.S. at 303. Here, although Plaintiff-Petitioners do not
20   identify a single case in which a federal court has acknowledged a right to prompt
21   presentment in an immigration detention case, Plaintiff-Petitioners draw from an
22   ample line of authorities that recognize the importance of presentment for persons
23   detained by the government.
24

25         The roots of the presentment requirement on which Plaintiff-Petitioners’
26   claims are premised are deep. “The common law obliged an arresting officer to bring
27   his prisoner before a magistrate as soon as he reasonably could. This ‘presentment’
28   requirement tended to prevent secret detention and served to inform a suspect of the

                                             – 15 –                                  17cv491
 1   charges against him, and it was the law in nearly every American State and the
 2   National Government.” Corley v. United States, 556 U.S. 303, 306 (2009) (citations
 3   omitted). And in the federal criminal context, “the common law right . . . was
 4   subsequently codified in a number of federal statutes.” United States v. Garcia-
 5   Hernandez, 569 F.3d 1100, 1104 (9th Cir. 2009).
 6

 7         Beyond these roots, the significance of the rule regarding prompt presentment
 8   to the recognition of a substantive due process right is clear in the criminal context.
 9   For example, in Coleman v. Frantz, 754 F.2d 719 (7th Cir. 1985), the plaintiff filed
10   a Section 1983 action against an Indiana county sheriff related to the plaintiff’s 18-
11   day detention following his arrest on a criminal bench warrant supported by probable
12   cause. The Seventh Circuit observed that, at the time of its decision, “the issue of an
13   arrestee’s right to a prompt first appearance before a judicial officer [wa]s largely
14   one of first impression.” Id. at 723. Yet, the Seventh Circuit held “that the plaintiff’s
15   eighteen-day detention without an appearance before a judge or magistrate was a
16   deprivation of liberty without due process of law.” Id.
17

18         To arrive at its conclusion that the Due Process Clause placed a substantive
19   limitation on the plaintiff’s 18-day detention without presentment, the Coleman court
20   first noted that the Supreme Court had found that the Fourth Amendment requires a
21   judicial determination of probable cause as a prerequisite to an “extended restraint of
22   liberty following arrest.” Id. (citing Gerstein v. Pugh, 420 U.S. 103, 114 (1975)).
23   The Coleman court then observed that in Baker v. McCollan, 443 U.S. 137 (1979),
24   the Supreme Court “reiterated its concern with ‘extended restraints on liberty
25   following arrest,’” and, in part, “appl[ied] a due process standard” to alternatively
26   hold “that a three-day detention over a New Year’s weekend did not amount to a
27   deprivation of liberty without due process of law.” Coleman, 754 F.2d at 724.
28   Finding “no reason why prolonged detentions of this sort should be exempt from

                                               – 16 –                                   17cv491
 1   scrutiny under the requirements of due process,” the Coleman court recognized that
 2   the Fourteenth Amendment Due Process Clause applied. Id. To ground its due
 3   process analysis, the Coleman court first distilled from Baker the principle that “the
 4   duration of the detention and the burden placed on state officials in providing
 5   procedural safeguards are highly relevant to a constitutional examination of post-
 6   arrest detentions.” Id. The Coleman court expressly noted that “[w]here first
 7   appearances are provided, the requirement that they be timely would place a
 8   relatively small burden on law enforcement and judicial officers.” Id. Faced with
 9   “unexplained factors” concerning the plaintiff’s 18-day detention, the Seventh
10   Circuit concluded that the “plaintiff’s 18-day detention was a violation of liberty
11   without due process of law.” Id.
12

13         The Coleman court further elaborated on why the inexplicable failure to
14   present the plaintiff for an initial appearance during his detention violated due
15   process. The court observed that “[a]lmost every element of a ‘first appearance’
16   under state statutes or the Federal Rules of Criminal Procedure serves to enforce or
17   give meaning to important individual rights that are either expressly granted in the
18   Constitution or are set forth in Supreme Court precedent[,]” including rights to (1)
19   “inform the suspect of the charge—Sixth Amendment,” (2) “inform the defendant of
20   the right to counsel and determine if the defendant is indigent and desires the
21   assistance of appointed counsel—Sixth Amendment,” (3) “inform the suspect of the
22   right to remain silent under the privilege of self-incrimination—Fifth Amendment,”
23   and (4) “set or review bail—Eighth Amendment.” Id. Thus, the Coleman court
24   concluded that, regardless of whether these rights were specifically violated, “[a]n
25   extended detention before a first appearance, whether or not there has been a valid
26   determination of probable cause, substantially impinges upon and threatens all of
27   these rights.” Id.
28

                                             – 17 –                                  17cv491
 1         Of course, Plaintiff-Petitioners here assert a substantive due process right to
 2   presentment in the context of detention incidental to a proceeding that is treated as
 3   civil. See INS v. Lopez-Mendoza, 468 U.S. 1032, 1038 (1984) (“A deportation
 4   proceeding is a purely civil action to determine eligibility to remain in this
 5   country[.]”). The Seventh Circuit squarely addressed whether a substantive due
 6   process right to prompt presentment exists for civil detainees in Armstrong v.
 7   Squadrito, 152 F.3d 564 (7th Cir. 1998).
 8

 9         In Armstrong, the plaintiff was detained for 57 days pursuant to a civil “body
10   attachment warrant” issued because the plaintiff had failed to appear for a court
11   hearing regarding child support arrearages. Id. at 567. The plaintiff remained
12   detained despite his “repeated inquiries” and, after his release, filed a Section 1983
13   suit against the sheriff, jail commander and several guards. Id. Confronted with the
14   plaintiff’s substantive due process claim, the Armstrong court noted that Coleman
15   and various other decisions all “strengthen[ed] the argument that prolonged detention
16   offends due process,” but “[p]roblematically . . . . the plaintiffs [in those cases] all
17   faced arrest and detention for criminal charges.” Id. at 573.
18

19         However, the Armstrong court ultimately found the criminal-civil difference
20   to be immaterial by expressly noting that the civil body attachment warrant in that
21   case, when viewed in relation to “Indiana’s indirect contempt statutes” “share[d]
22   certain attributes with its criminal cousin,” “closely resemble[d] a criminal
23   indictment,” and “allow[ed] the court to ‘punish’ the contemnor.” Id. at 575. The
24   Armstrong court further noted that “the Indiana courts have interpreted the
25   [contempt] law to provide the sort of due process protections normally associated
26   with a criminal proceeding.” Id. Observing that the state law procedures at issue did
27   not implicate “the protections of the Fifth, Sixth, and Eighth Amendments,” the
28   Armstrong court nevertheless concluded that “the procedural requirements for

                                              – 18 –                                   17cv491
 1   contempt are extensive and intimately concern such traditional due process concepts
 2   as notice and opportunity to be heard” and presented the “same sort of ultimate
 3   sanction as if [the plaintiff] defended himself from a criminal charge—the loss of
 4   liberty.” Id. Thus, the Armstrong court determined that “the detention of Armstrong
 5   for anything more than a brief time preceding his appearance in court represents an
 6   affront to substantive due process.” Id. at 576.
 7

 8         In line with Coleman and Armstrong, the Eighth Circuit recognized the right
 9   to a prompt first appearance in Hayes v. Faulkner County, 388 F.3d 669 (8th Cir.
10   2004). Hayes involved a plaintiff who was arrested and detained for 38 days after
11   the plaintiff failed to appear at a municipal court hearing concerning tickets the
12   plaintiff was issued for lacking automobile tags and vehicle insurance. Id. at 672.
13   The Hayes court determined that “the Due Process Clause forbids an extended
14   detention, without first appearance, following arrest by warrant.” Id. at 673.
15

16         In the face of Plaintiff-Petitioners’ express reliance on these authorities in the
17   Complaint-Petition (Compl.–Pet. ¶¶ 2 37, 42, 44), Defendant-Respondents do not
18   dispute there is a recognized substantive due process right to prompt presentment
19   following arrest that protects both criminal and civil detainees.4 Rather, Defendant-
20

21         4
             Defendant-Respondents argue in reply that Plaintiff-Petitioners “attempt to
22   recharacterize what is plainly a challenge to the procedural protections available to
     immigration detainees as a substantive due process case.” (ECF No. 62 at 8.) To the
23
     extent Defendant-Respondents argue for dismissal of Plaintiff-Petitioners’
24   substantive due process claims on this basis, the Court rejects the argument. For one,
     a claimed due process safeguard may be analyzed under both substantive and
25
     procedural due process. Compare Reno, 507 U.S. at 301–06 (analyzing substantive
26   due process claim) with id. at 306–09 (analyzing procedural due process claim).
     Second, Coleman, Armstrong, and Hayes all describe the right to prompt presentment
27
     as a substantive due process limitation on detention without a prompt first
28   appearance, and the substantive due process analysis they employ is different from
     the familiar Mathews v. Eldridge, 424 U.S. 319 (1976), test that guides judicial
                                              – 19 –                                   17cv491
 1   Respondents dispute that a substantive due process right to prompt presentment
 2   applies to alleged noncitizens in civil immigration detention pending removal
 3   proceedings.   (ECF No. 60-1 at 19–21; ECF No. 62 at 8–10.)               Defendant-
 4   Respondents contend that “the full trappings of legal protections that are accorded to
 5   criminal defendants are not necessarily constitutionally required” in removal
 6   proceedings because such proceedings “are without doubt civil proceedings[.]” (ECF
 7   No. 60-1 at 19 (quoting Dor v. I.N.S., 891 F.2d 997, 1003 (2d Cir. 1989)). And
 8   Defendant-Respondents aver that “no federal court has ever extended” the
 9   recognized substantive due process right to persons in civil immigration detention,
10   rendering Plaintiff-Petitioners’ substantive due process claims a “mere novelty” that
11   should alone warrant dismissal. (ECF No. 60-1 at 19–20.)5
12

13         It is true that “[t]he Government of the United States has broad, undoubted
14   power over the subject of immigration and the status of aliens.” Arizona v. United
15   States (Arizona II), 567 U.S. 387, 394 (2012). This power has been recognized as
16   “plenary.” Kleindienst v. Mandel, 408 U.S. 753, 769 (1972).           As Defendant-
17   Respondents underscore, it has been said that “in the exercise of its broad power over
18   naturalization and immigration, Congress regularly makes rules that would be
19   unacceptable if applied to citizens.” Mathews v. Diaz, 426 U.S. 67, 79–80 (1976);
20   see also Fiallo v. Bell, 430 U.S. 787, 792 (1977). And the Supreme Court has
21

22   analysis of procedural due process claims. Accordingly, the Court does not find
     anything improper in Plaintiff-Petitioners’ pleading of substantive and procedural
23
     due process claims.
24
           5
              Defendant-Respondents further contend that Plaintiff-Petitioners seek to
25
     “creat[e] a new constitutional right” guaranteeing “all aliens a hearing before an
26   immigration judge within a specific, judicially-determined timeframe.” (ECF No.
     60-1 at 20.) Defendant-Respondents’ argument rewrites the Complaint-Petition.
27
     Plaintiff-Petitioners’ claims are expressly limited to persons detained by the
28   government and, even more narrowly, only such persons who are allegedly subjected
     to Defendant-Respondents’ alleged policy in the Southern District of California.
                                             – 20 –                                  17cv491
 1   recognized that immigration detention during removal proceedings and for a period
 2   of time following a final order of removal is a constitutionally permissible exercise
 3   of this power. See Demore v. Kim, 538 U.S. 510, 531 (2003) (finding that “limited
 4   period” of detention during removal proceedings for an alien who conceded
 5   deportability and who was detained under 8 U.S.C. § 1226(c)—a statute governing
 6   detention of “deportable criminal aliens”—was constitutionally permissible);
 7   Zadvydas, 533 U.S. at 691–92 (finding “potentially permanent” detention to raise
 8   serious questions, yet suggesting that brief periods of detention might be
 9   constitutionally permissible); Wong Wing v. United States, 163 U.S. 228, 235 (1896).
10

11         But recognition of the government’s “plenary” power over immigration and
12   the permissibility of the government’s related authority to detain noncitizens in
13   removal proceedings does not compel dismissal of Plaintiff-Petitioners’ due process
14   claims. “[T]hat plenary power is subject to constitutional limitations.” Zadvydas,
15   533 U.S. at 695 (citing INS v. Chadha, 462 U.S. 919, 941–42 (1983); The Chinese
16   Exclusion Case, 130 U.S. 581, 604 (1889)). In particular, “the Due Process Clause
17   stands as a significant constraint on the manner in which the political branches may
18   exercise their plenary authority.” Hernandez v. Sessions, 872 F.3d 976, 990 n.17 (9th
19   Cir. 2017) (citing Zadvydas, 533 U.S. at 695). And “[i]n the context of immigration
20   detention, it is well-settled that ‘due process requires adequate procedural protections
21   to ensure that the government’s asserted justification for physical confinement
22   outweighs the individual’s constitutionally protected interest in avoiding physical
23   restraint.’” Id. at 990 (quoting Singh v. Holder, 638 F.3d 1196, 1203 (9th Cir. 2011)).
24

25         Defendant-Respondents’ attempt to distinguish the case law recognizing a
26   substantive due process right to prompt presentment is unavailing. (ECF No. 62 at
27   9.) “Criminal detention cases provide useful guidance in determining what process
28   is due non-citizens in immigration detention.” Hernandez, 872 F.3d at 993 (citing

                                              – 21 –                                   17cv491
 1   Zadvydas, 533 U.S. at 690–91). This is because “[i]mmigration cases . . . are set
 2   ‘apart from mine run civil actions’ and ‘involve the awesome authority of the State’
 3   to take a ‘devastatingly adverse action’—here, the power to remove individuals from
 4   their homes, separate them from their families, and deport them to countries they may
 5   have last seen many years ago.” Id. (citations omitted).
 6

 7         It is indisputable that removal proceedings are not typical civil proceedings.
 8   The “ultimate sanction” in removal proceedings—an order of removal from the
 9   United States—while “not, in a strict sense, a criminal sanction,” is “a particularly
10   severe ‘penalty.’” Padilla v. Kentucky, 559 U.S. 356, 365 (2010). In the shadow of
11   this “severe penalty” are a number of statutory and regulatory features and rights in
12   removal proceedings that bear a striking resemblance to those in criminal
13   proceedings. Noncitizens placed into general removal proceedings are entitled to
14   retain counsel, receive notice of the charges of removability, have a hearing, and
15   present a defense, cross-examine witnesses, and compel production of documents
16   and witnesses. See 8 U.S.C. § 1229a(b)(4)(A); 8 U.S.C. § 1229a(b)(4)(B); 8 U.S.C.
17   § 1392; 8 C.F.R. § 1240.10(a). This case also involves another aspect of removal
18   proceedings that renders them fundamentally atypical of other civil proceedings:
19   detention. Congress has authorized the government to detain certain noncitizens
20   pending removal proceedings. See 8 U.S.C. § 1225(b)(1)(B)(ii), (iii)(IV); 8 U.S.C.
21   § 1225(b)(2)(A); 8 U.S.C. § 1226(a), 8 U.S.C. § 1226(c). In the shadow of its
22   decision to authorize detention of noncitizens during removal proceedings, Congress
23   has also authorized the release of certain detained aliens on bond or parole. See 8
24   U.S.C. § 1226(a). Detained asylum seekers who are determined to have a credible
25   fear of persecution are also entitled to request release from custody during the
26   pendency of the asylum process. See Matter of X–K–, 23 I. & N. Dec. 731 (BIA
27   2005). By regulation, aliens eligible for release can seek custody redeterminations
28   by an immigration judge of a custody decision made by an arresting or examining

                                             – 22 –                                 17cv491
 1   immigration officer. 8 C.F.R. § 1003.19. Plaintiff-Petitioners’ substantive due
 2   process claim of a right to prompt presentment arises from the intersection of their
 3   detention pending removal proceedings.
 4

 5         Defendant-Respondents argue that the features and rights afforded to persons
 6   detained by the government pending removal proceedings are not the constitutional
 7   rights afforded to persons in criminal proceedings and, thus, they cannot give rise to
 8   the substantive due process claim recognized in the authorities on which Plaintiff-
 9   Petitioners rely. (ECF No. 60-1 at 20.) The Court disagrees. As Armstrong counsels,
10   these features and rights are intimately connected with “traditional due process
11   concepts as notice and opportunity to be heard.” Armstrong, 152 F.3d at 575. The
12   existence of these rights necessarily underscores the importance of a prompt first
13   appearance for a person detained by the government after being taken into custody,
14   even when detention is for immigration purposes.
15

16         Having rejected Defendant-Respondents’ attempts to differentiate Plaintiff-
17   Petitioners’ detention from other forms of detention blunts Defendant-Respondents’
18   argument that Plaintiff-Petitioners’ claims are a novelty that substantive due process
19   cannot sustain. Coleman, Armstrong, and Hayes provide “guideposts for responsible
20   decisionmaking” here. Raich v. Gonzales, 500 F.3d 850, 863 (9th Cir. 2007). In
21   accordance with these guideposts, the relevant issue is whether the circumstances of
22   Plaintiff-Petitioners’ detention show that the Due Process Clause imposes a
23   substantive constraint on the Government’s detention of Plaintiff-Petitioners without
24   prompt presentment to an immigration judge. Plaintiff-Petitioners have shown that
25   such a substantive constraint applies here.
26
27                b.    Alleged Infringement and the Government’s Justification
28         Even if a plaintiff identifies a particular interest that an asserted substantive

                                             – 23 –                                   17cv491
 1   due process right protects, the challenged government conduct must “shock the
 2   conscience.” The standard “erects a high-hurdle for would-be claimants.” Ms. L. v.
 3   U.S. Immigration & Customs Enf’t, 302 F. Supp. 3d 1149, 1166 (S.D. Cal. 2018).
 4   The challenged conduct must violate the “decencies of civilized conduct[,]” or
 5   interfere with rights “‘implicit in the concept of ordered liberty[,]’” Rochin v.
 6   California, 342 U.S. 165, 169, 173 (1952) (citation omitted), or be so “‘brutal’ and
 7   ‘offensive’ that it [does] not comport with traditional ideas of fair play and
 8   decency[,]” Breithaupt v. Abram, 352 U.S. 432, 435 (1957). “[O]nly the most
 9   egregious official conduct can be said to be arbitrary in a constitutional sense.” Cty.
10   of Sacramento v. Lewis, 523 U.S. 833, 846 (1998).
11

12         The nature of the substantive due process right in this case necessarily points
13   to conduct that shocks the conscience. The authorities recognizing the substantive
14   due process right to prompt presentment focus on the “totality of the circumstances.”
15   Armstrong, 152 F.3d at 570.        When the government already provides a first
16   appearance to a detained person, the inexplicable failure to promptly present the
17   person to a judge cannot satisfy this standard. See Coleman, 754 F.2d at 724. The
18   Eighth Circuit has affirmed that “[o]ur cases, and those of the Seventh Circuit . . .
19   have held that post-arrest detentions of fifty-seven days, thirty-eight days, and
20   eighteen days sufficiently shock the conscience to establish a substantive due process
21   violation.” Luckes v. Cty. of Hennepin, 415 F.3d 936, 940 (8th Cir. 2005) (affirming
22   the principle but rejecting claim that “inefficiently executed booking and released
23   procedures result[ing] in [plaintiff’s] extended detention” for 24-hours shocked the
24   conscience) (citing Armstrong, 152 F.3d at 581–82; Hayes, 388 F.3d at 675;
25   Coleman, 754 F.2d at 723–24).
26
27         At the time of the Complaint-Petition’s filing, Plaintiff-Petitioners Cancino,
28   Hernandez, and Gonzalez allege that the Government detained them respectively for

                                              – 24 –                                  17cv491
 1   a total of 20 days, 30 days, and 112 days—and counting. (Compl.-Pet. ¶¶ 47–49.)
 2   After the issuance of the NTA against Cancino on February 21, 2017 and DHS
 3   determination to retain Cancino in custody, Cancino requested a custody
 4   redetermination but he remained in detention without presentment to an immigration
 5   judge. (Id. ¶ 47.) No date had been scheduled for the initial MCH or bond hearing.
 6   (Id.)   Hernandez had received no NTA, administrative warrant, or documents
 7   reflecting DHS’s custody determination at the time of the Complaint-Petition’s filing.
 8   (Id. ¶ 48.) Her bond hearing was scheduled for March 13, 2017—a date 34 days after
 9   she was initially taken into custody. Gonzalez was initially taken into custody when
10   he presented himself at the San Ysidro Port of Entry. (Id. ¶ 49.) After he passed a
11   credible fear interview, he was served with an NTA on January 5, 2017 and
12   subsequently received a notice setting his first hearing in immigration court for April
13   5, 2017. (Id.) During his ongoing detention, Gonzalez alleges that he had not been
14   presented to an immigration judge. (Id.) Plaintiff-Petitioners have plausibly alleged
15   conduct that “shocks the conscience” in their continued detention without a prompt
16   first appearance before an immigration judge.
17

18           Plaintiff-Petitioners further allege that Defendant-Respondents have a policy
19   and practice of delaying presentment of persons detained in the Southern District of
20   California for at least one to three months before presentment to an immigration
21   judge. (Compl.-Pet. ¶¶ 4, 5, 7, 70, 72.) According to Plaintiff-Petitioners, “[t]he vast
22   majority” of the “around 1,500 alleged non-citizens detained by DHS in this district
23   on any given day” “have waited or are currently waiting between one to three months
24   for a first hearing before a judge, and most are indigent and unrepresented by
25   counsel.” (Id. ¶ 5.) As with the alleged circumstances of Plaintiff-Petitioners’
26   detention, these allegations point to conduct that “shocks the conscience” when
27   viewed in relation to the liberty interest at stake and the recognized substantive due
28   process right.

                                              – 25 –                                   17cv491
 1         At this juncture, Defendant-Respondents must proffer a reason that sufficiently
 2   justifies the alleged deprivation of Plaintiff-Petitioners’ liberty interest, in violation
 3   of the claimed substantive due process right. See Reno, 507 U.S. at 302 (stating that
 4   the government must identify a “compelling interest” and infringement that is
 5   “narrowly tailored” to such interest); Lewis, 523 U.S. at 846 (observing that
 6   substantive due process protects against the “exercise of power without any
 7   reasonable justification in the service of a legitimate governmental objective”); Or.
 8   Advoc. Ctr. v. Mink, 322 F.3d 1101, 1121 (9th Cir. 2003) (stating that government
 9   must provide a “legitimate interest” that outweighs the substantive due process right).
10

11         Defendant-Respondents suggest that, as a general matter, they view the
12   relevant justification for any detention challenged here to be that the “purpose of
13   immigration detention” is to “put an end to a continuing violation of the immigration
14   laws.” (ECF No. 60-1 at 21 (citing Lopez-Mendoza, 468 U.S. at 1039).)6 The Court
15   cannot find that this rationale is sufficient to outweigh or excuse the substantive due
16   process right Plaintiff-Petitioners claim. Taken to its logical end, recognition that
17   Defendant-Respondents’ proffered justification could sufficiently outweigh a
18   personal interest in physical liberty would effectively trump any due process
19   challenge to detention by persons detained by the government for removal
20   proceedings, thereby rendering the Due Process Clause a dead letter as applied to
21

22
           6
              Defendant-Respondents’ reliance on INS v. Lopez-Mendoza, 468 U.S. 1032,
     1039 (1984) is misguided. Lopez-Mendoza held that an “an admission of unlawful
23
     presence in this country made subsequent[] to an allegedly unlawful arrest” need not
24   be excluded pursuant to the Fourth Amendment “as evidence in a civil deportation
     hearing.” Id. at 1034. In reaching this holding, the Supreme Court recognized that,
25
     at the time, deportation proceedings were “purely civil” and “the purpose of
26   deportation [wa]s not to punish past transgression but rather to put an end to a
     continuing violation of the immigration laws.” Id. at 1038–39. Lopez-Mendoza,
27
     however, did not concern a due process claim concerning detention and, therefore,
28   its gloss on the nature of a removal proceeding is inapposite to the issue presented
     here.
                                               – 26 –                                    17cv491
 1   them.7 This cannot be constitutionally correct. The Supreme Court has expressly
 2   instructed that even the government’s detention of noncitizens with final orders of
 3   removal is subject to constitutional scrutiny under the Due Process Clause. See
 4   Zadvydas, 533 U.S. at 690. Defendant-Respondents have therefore failed to offer a
 5   justification that would permit the violation of Plaintiff-Petitioners’ claimed right to
 6   prompt presentment before an immigration judge.
 7

 8                                       *      *      *
 9         Having carefully considered the Complaint-Petition and the parties’
10   arguments, the Court concludes that Plaintiff-Petitioners have sufficiently alleged
11   conduct that “shocks the conscience” such that they may pursue their substantive due
12   process claims beyond the motion to dismiss stage. See Ms. L, 302 F. Supp. 3d at
13   1167 (permitting substantive due process claim to proceed past motion to dismiss
14   stage because “the facts alleged are sufficient to show the government conduct at
15   issue ‘shocks the conscience’ and violates Plaintiffs’ [claimed] constitutional
16   right[.]”). Persons detained by the government pending removal proceedings have
17   no less an interest in their bodily freedom than persons the government detains in
18   other contexts. And, in any other context, the alleged “languishing” of persons in
19   detention pending the commencement of proceedings, including pursuant to an
20   alleged government policy and practice, would be unacceptable in the absence of a
21   sufficient justification.   Accordingly, the Court denies Defendant-Respondents’
22   motion to dismiss Plaintiff-Petitioners’ substantive due process claims.
23

24

25         7
              Defendant-Respondents’ proffered justification is also inconsistent with the
26   fact that Congress has already decided that certain detained noncitizens charged with
     being removable under the immigration laws may nevertheless be released from
27
     detention during the pendency of his or her removal proceedings. See 8 U.S.C. §
28   1226(a). Defendant-Respondents have conceded that Cancino and Hernandez were
     detained pursuant to Section 1226(a).
                                              – 27 –                                   17cv491
 1         2.      Procedural Due Process Claims
 2         The Court turns next to Plaintiff-Petitioners’ procedural due process claims.
 3   To assess procedural due process claims, courts employ the test set forth in Mathews
 4   v. Eldridge, 424 U.S. 319 (1976). This test involves a balancing of three factors: (1)
 5   the nature of the private interest that will be affected, (2) the comparative risk of an
 6   erroneous deprivation of that interest with and without additional or substitute
 7   procedural safeguards, and (3) the nature and magnitude of any countervailing
 8   interest in not providing additional or substitute procedural requirements. Turner v.
 9   Rogers, 564 U.S. 431, 444–45 (2011) (alterations and internal quotation marks
10   omitted). Under this test, due process “is flexible and calls for such procedural
11   protections as the particular situation demands.” Morrissey v. Brewer, 408 U.S. 471,
12   481 (1972).
13

14         Plaintiff-Petitioners claim that procedural due process requires a prompt post-
15   arrest hearing before an immigration judge for noncitizens detained by Defendant-
16   Respondents. (Compl.-Pet. ¶¶ 38–40.) And they specifically contend that “on the
17   facts pleaded, incarceration for one to three months without a hearing fails that test”
18   under the Mathews factors. (ECF No. 61 at 10.) The Court considers each of the
19   Mathews factors and the parties’ dismissal arguments.8 In conducting its analysis,
20   the Court is mindful that “the weighing process called for under Mathews, ‘. . . is
21   more suitably addressed at the summary judgment stage of the case when a factual
22   record has been developed.’” Singh v. Cissna, No. 1:18-cv-00782-SKO, 2018 WL
23   4770737, at *14 (E.D. Cal. Oct. 1, 2018) (quoting Singh v. Holder, No. C-13-4958
24   EMC, 2014 WL 117397, at *6 (N.D. Cal. Jan. 10, 2014)).
25

26
27         8
             As the Court discusses in Part A.3, Plaintiff-Petitioner Gonzalez is treated
28   differently for the purposes of his procedural due process claim because he was an
     arriving alien when he was taken into government custody.
                                              – 28 –                                   17cv491
 1         a.     Plaintiff-Petitioners’ Private Interest
 2         “[T]he private interest at issue here is ‘fundamental’: freedom from
 3   imprisonment is at the ‘core of the liberty protected by the Due Process Clause.’ That
 4   is beyond dispute.” Hernandez, 872 F.3d at 990 (quoting Foucha, 504 U.S. at 80);
 5   Singh, 638 F.3d at 1204 (“The Supreme Court . . . repeatedly has recognized that civil
 6   commitment for any purpose constitutes a significant deprivation of liberty.”).
 7

 8         Defendant-Respondents concede this factor in their opening brief by ignoring
 9   discussion of Plaintiff-Petitioners’ liberty interest. (See ECF No. 60-1 at 13–16.) In
10   reply, however, Defendant-Respondents argue that although “it is certainly true as a
11   general matter that” the Due Process Clause protects a liberty interest in freedom
12   from bodily restraint, “it does not necessarily follow that this liberty interest must be
13   protected in the same manner in all contexts.” (ECF No. 62 at 4.) Defendant-
14   Respondents point to the Supreme Court’s statement that “[d]etention during removal
15   proceedings is a constitutionally permissible part of that process.” Demore, 538 U.S.
16   at 531. From this statement, Defendant-Respondents argue that “any assessment of
17   the nature of the private interest that will be affected . . . must begin with an
18   acknowledgment that aliens charged with being removable or inadmissible have no
19   fundamental right to be released during removal proceedings.” (ECF No. 62 at 4.)
20   In support of this argument, Defendant-Respondents direct the Court to cases that
21   discuss Congress’s enactment of various INA provisions that authorize the detention
22   of noncitizens during removal proceedings and certain implementing regulations.
23   (Id. (citing Jennings, 138 S. Ct. at 838, and Reno, 507 U.S. at 306).)
24

25         The Court must reject Defendant-Respondents’ belated reply argument. There
26   exists a well-recognized liberty interest in freedom from bodily restraint. As the
27   Court has already explained, Congress’s recognized constitutional authority to
28   authorize detention of noncitizens during removal proceedings does not shield such

                                               – 29 –                                   17cv491
 1   authority from the limitations that the Due Process Clause commands to protect that
 2   interest. See Hernandez, 872 F.3d at 990 n.17 (citing Zadvydas, 533 U.S. at 695);
 3   Singh, 638 F.3d at 1203 (recognizing that “due process” requires that “the
 4   government’s asserted justification for physical confinement outweigh[] the
 5   individual’s constitutionally protected interest in avoiding physical restraint.”).
 6   Therefore, Plaintiff-Petitioners’ liberty interest cannot be lessened, nor extinguished
 7   on the ground that Congress may constitutionally authorize detention of noncitizens
 8   pending removal proceedings and has exercised such authority.9 See Rodriguez v.
 9   Marin, 909 F.3d 252, 256 (9th Cir. 2018) (“We have grave doubts that any statute
10   that allows for arbitrary prolonged detention without any process is constitutional or
11   that those who founded our democracy precisely to protect against the government’s
12   arbitrary deprivation of liberty would have thought so.”).
13

14         b.     Comparative Risk of an Erroneous Deprivation
15         The second Mathews factor “has two components: the risk that the procedures
16   used will erroneously deprive [the] plaintiff of his liberty interest, and the value of
17   additional or alternate procedural safeguards.” Oviatt v. Pearce, 954 F.2d 1470, 1476
18   (9th Cir. 1992).
19
20         To challenge whether there is a risk of erroneous deprivation of the identified
21   liberty interest, Defendant-Respondents argue that Plaintiff-Petitioners do not allege
22   that they were erroneously detained. (ECF No. 60-1 at 14.) This argument, however,
23

24
           9
             Plaintiff-Petitioners’ claims also do not mandate release of any noncitizen.
25
     Therefore, recognition that the Due Process Clause requires prompt presentment of a
26   detained noncitizen is not incompatible with, nor does it require the Court to
     invalidate Congress’s provision for detention of noncitizens during removal
27
     proceedings. Indeed, all that would be necessary to afford relief on Plaintiff-
28   Petitioners’ procedural due process claim is for Defendant-Respondents to provide
     the procedural safeguard to which Plaintiff-Petitioners claim they are entitled.
                                              – 30 –                                  17cv491
 1   must fail. “[T]he right to procedural due process is ‘absolute’ in the sense that it does
 2   not depend upon the merits of a claimant’s substantive assertions.” Carey v. Piphus,
 3   435 U.S. 247, 266 (1978); Mathews, 424 U.S. at 344 (recognizing that “procedural
 4   due process rules are shaped by the risk of error inherent in the truthfinding process
 5   as applied to the generality of the cases[.]” (emphasis added)). Thus, “at this stage
 6   of the Mathews calculus, we consider the interest of the erroneously detained
 7   individual.” Hamdi v. Rumsfeld, 542 U.S. 507, 530 (2004) (citing Carey, 435 U.S.
 8   at 259). Defendant-Respondents simply do not address in their opening brief the risk
 9   of erroneous deprivation of physical liberty that results from the alleged one to three-
10   month delay in presentment of detained individuals DHS claims are noncitizens to
11   an immigration judge. (See ECF No. 60-1 at 14.)
12

13         Defendant-Respondents argue for the first time in reply, however, that there is
14   no allegation “that the current procedures fail with some degree of frequency.” (ECF
15   No. 62 at 4.)       Defendant-Respondents’ belated reply argument ignores the
16   Complaint-Petition’s allegations which, if true, establish a risk of erroneous
17   deprivation resulting from Defendant-Respondents’ alleged policy and practice of
18   delayed presentment. Plaintiff-Petitioners specifically allege that “detainees with
19   legitimate claims to release are not given a hearing to assert them for one to three
20   months.” (ECF No. 61 at 13.) They contend that the risk of an erroneous deprivation
21   of physical liberty is compounded by language barriers, “lack of sophistication
22   regarding complex immigration laws,” and “ignorance of procedures for seeking a
23   bond hearing.”     (Compl.-Pet. ¶¶ 29–31.)         These allegations plausibly show a
24   meaningful risk of erroneous deprivation at the pleading stage.
25

26         The next issue then is the probative value of the additional safeguard Plaintiff-
27   Petitioners request: a prompt first appearance before an immigration judge. This
28   safeguard consists of two features: promptness and a “neutral adjudicator.” (ECF

                                               – 31 –                                   17cv491
 1   No. 61 at 13–15.) There is a recognized value to a prompt post-deprivation hearing
 2   when a fundamental liberty interest is at issue even in non-confinement cases. See
 3   N. Ga. Finishing v. Di-Chem, Inc., 419 U.S. 601, 608 (1975) (concluding that a
 4   garnishment statute violated due process without any “provision for an early
 5   hearing.”); Campbell v. Burt, 141 F.3d 927, 929 (9th Cir. 1998) (observing that due
 6   process “guarantees prompt post-deprivation judicial review in child custody cases”).
 7   As another district court recently recognized in a challenge by detained asylum
 8   seekers who sought prompt bond hearings, “[e]lsewhere in the civil commitment
 9   context, there is a long history of courts which have found that due process requires
10   an expeditious hearing, often defined as a period of no longer than seven days.”
11   Padilla v. United States Immigration & Customs Enforcement, No. C18-928-MJP,
12   —F. Supp. 3d—, 2019 WL 1506754, at *7 (W.D. Wash. Apr. 5, 2019) (“find[ing]
13   that a timeline of seven days from the date of the bond hearing request is consistent
14   with both Congressional intent and judicial precedent and represents a procedural
15   safeguard providing the value of an opportunity to be heard at a meaningful time
16   regarding this fundamental interest possessed by the class members.”).
17

18         There is also a recognized due process value to presentment to a neutral
19   adjudicator. “[D]ue process requires a neutral and detached judge in the first
20   instance.” Concrete Pipe & Prod. of Cal., Inc. v. Constr. Laborers Pension Tr. for
21   S. Cal., 508 U.S. 602, 617 (1993) (citation and quotation marks omitted). “The
22   requirement of neutrality has been jealously guarded by this court.” Mashall v.
23   Jerrico, Inc., 446 U.S. 238, 242 (1980). Congress has implicitly recognized the value
24   of removal proceedings occurring before an immigration judge, rather than an officer
25   of the arresting agency. See 8 U.S.C. § 1229a(a)(1) (“An immigration judge shall
26   conduct proceedings for deciding inadmissibility or deportability of an alien.”). And
27   as Plaintiff-Petitioners underscore, the determinations regarding initial custody and
28   detention are made by officers of the arresting agency. (ECF No. 61 at 15.)

                                             – 32 –                                 17cv491
 1            Defendant-Respondents nevertheless contend that “there are a number of
 2   procedural safeguards already in place to ensure the fundamental fairness to aliens
 3   detained for immigration purposes.” (ECF No. 60-1 at 14.) Defendant-Respondents
 4   identify what they contend are the relevant set of procedural safeguards: (1) the
 5   custody determination by an examining immigration officer that by regulation must
 6   occur within 48 hours of a warrantless arrest, 8 C.F.R. § 287.3(d), (2) the officer’s
 7   advisals regarding free legal services, 8 C.F.R. § 287.3(c), and (3) the ability of
 8   certain detained noncitizens who are denied bond by an immigration officer to
 9   request a custody redetermination by an immigration judge at any time before the
10   issuance of a final order of removal, 8 U.S.C. § 1226(a), 8 C.F.R. §§ 236.1(d)(1),
11   1003.19, 1236.1(d)(1).10 And Defendant-Respondents contend that “immigration
12   officials are entitled to a presumption of regularity” in their discharge of these
13   regulations. (ECF No. 62 at 5.) Defendant-Respondents conclude that “[i]n sum,
14   Plaintiffs have failed to provide any evidence that aliens are being wrongfully
15   detained because of a lack of additional process.” (ECF No. 60-1 at 15; ECF No. 62
16   at 3.)
17

18

19            10
               Untethered to any Mathews factor but appearing in their procedural due
20   process argument, Defendant-Respondents also argue that it would be impermissible
     for the Court to “find that the existing statutory scheme is unconstitutional insofar as
21   it permits detention prior to initial hearing.” (ECF No. 60-1 at 12.) And they argue
22   that applying the canon of constitutional avoidance “to read into the statute an
     implicit deadline for initial presentment before an immigration judge” is “foreclosed
23
     by” Jennings. Defendant-Respondents, however, mistake Jennings’s statutory
24   construction analysis with a limitation on this Court’s ability to find that the Due
     Process Clause requires the procedural safeguard Plaintiff-Petitioners seek. Indeed,
25
     the Supreme Court expressly remanded the case for consideration of the
26   constitutional claims on their merits. See Jennings, 138 S. Ct. at 851. The Court
     therefore finds it unnecessary to address the parties’ sparring over application of the
27
     constitutional avoidance doctrine to the web of statutes and regulations from which
28   the Government’s authority to detain and commence removal proceedings against
     alleged noncitizens emanates.
                                              – 33 –                                   17cv491
 1           Undergirding Defendant-Respondents’ argument is their reliance on Reno v.
 2   Flores, 507 U.S. 292 (1993), a case in which the Supreme Court rejected a facial
 3   challenge to an INS regulation and in which the respondents “d[id] not challenge its
 4   application in a particular instance.” Id. at 299. Because the challenge was facial,
 5   the Reno respondents had to “establish that no set of circumstances exists under
 6   which the [regulation] would be valid[.]” Id. (quoting Salerno, 481 U.S. at 745).
 7

 8           Unlike the Reno respondents, Plaintiff-Petitioners expressly acknowledge that
 9   they raise an as-applied challenge limited to an alleged policy and practice in the
10   Southern District of California of unreasonably delaying the presentment of detained
11   noncitizens to an immigration judge. (ECF No. 61 at 12.) Curiously, Defendant-
12   Respondents concede in reply that “it is conceivable that an individual immigration
13   detainee may bring a procedural due process claim based on the lack of prompt
14   presentment based on the fact facts of his or her particular case[.]” (ECF No. 62 at 6
15   n.6.) Defendant-Respondents’ concession underlies the inappropriateness of their
16   argument at this stage of the proceedings. If Plaintiff-Petitioners cannot provide
17   evidence to substantiate their as-applied challenge, that is an evidentiary issue
18   suitable for a motion for summary judgment or trial, not on a motion to dismiss. See
19   Van Buskirk v. Cable News Network, 284 F.3d 977, 980 (9th Cir. 2002) (“Ordinarily,
20   a court may look only at the face of the complaint to decide a motion to dismiss[.]”).
21   At this stage, the Court concludes that Plaintiff-Petitioners have proffered allegations
22   that plausibly show a probative value of the additional safeguard Plaintiff-Petitioners
23   seek.
24

25           c.    The Government’s Interest
26           The final Mathews factor concerns “the government’s interest, including the
27   additional costs and administrative burdens that additional procedures would entail.”
28   Buckingham, 603 F.3d at 1082. Defendant-Respondents aver that “the government’s

                                              – 34 –                                   17cv491
 1   interest in the existing process is extensive, as is the potential for significant fiscal
 2   and administrative burdens from any additional process.” (ECF No. 60-1 at 15.) The
 3   Court is not persuaded that Defendant-Respondents’ arguments mandate dismissal of
 4   Plaintiff-Petitioners’ claims at this stage.
 5

 6          Defendant-Respondents’ sole assertion in their opening brief is that the
 7   procedural safeguards Plaintiff-Petitioners seek “would create a ripple effect” in that
 8   “any mandate to accelerate one particular phase of the process will necessarily result
 9   in delays at other phases” because “DHS and the immigration courts have finite
10   resources.” (Id.) Defendant-Respondents aver that “a judicially-imposed deadline
11   for all initial [MCHs] may ultimately impede immigration judges’ ability to provide
12   prompt hearings (including subsequent master calendar and merits hearings) for other
13   detained aliens.” (Id.)
14

15          As an initial matter, the Court turns to a thread that runs through Defendant-
16   Respondents’ argument on the third Mathews factor—specifically, that it would be
17   an improper “judicial imposition” for this Court to find that Plaintiff-Petitioners
18   possess a procedural due process right that compels prompt presentment of persons
19   detained by the government after their initial arrest. (See ECF No. 60-1 at 1 (“Mere
20   invocation of the Due Process Clause does not authorize judicial intervention of the
21   sort that Plaintiffs propose.”); id. at 15.)
22

23          The Court acknowledges that courts should proceed with caution when
24   considering claims that concern that government’s power over immigration. See E.
25   Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1232 (9th Cir. 2018) (“The courts
26   have ‘long recognized’ questions of immigration policy as ‘more appropriate to either
27   the Legislature or the Executive than to the Judiciary.’” (quoting Mathews, 426 U.S.
28   at 81)). But acknowledgement of this power does not negate the judicial duty to

                                                – 35 –                                  17cv491
 1   consider and resolve a case or controversy over which a federal court has jurisdiction,
 2   including when the case or controversy involves claims arising under constitutional
 3   provisions that expressly limit the government’s power in this arena.          “[I]t is
 4   emphatically the province and duty of the judicial department to say what the law is.”
 5   Marbury v. Madison, 5 U.S. 137, 177 (1803). Thus, notwithstanding their recognized
 6   power over immigration, “[w]e may nevertheless review the political branches’
 7   actions to determine whether they exceed the constitutional or statutory scope of their
 8   authority.” E. Bay Sanctuary Covenant, 909 F.3d at 1232. Accordingly, while the
 9   government has an interest in this arena, the interest must nevertheless be carefully
10   balanced against the physical liberty interest possessed by a person detained by the
11   government.
12

13         The Court is otherwise not persuaded by Defendant-Respondents’ burden
14   argument at this stage. Defendant-Respondents rely on a single district court decision
15   in which the court determined that the additional process sought by the plaintiffs in
16   that case, specifically a probable cause determination conducted by an immigration
17   judge, “would certainly burden ICE” and thus “weighs heavily against the imposition
18   of additional procedures, especially considering the possible costs.” Aguilar v. U.S.
19   Immigration & Customs Enforcement Chicago Field Office, 346 F. Supp. 3d 1174,
20   1192 (N.D. Ill. 2018). This case, however, does not compel the same burden analysis
21   as in Aguilar. The Aguilar court construed the due process claims to request a judicial
22   probable cause determination as an additional procedural safeguard in the removal
23   context, a feature that does not exist in the current removal proceeding scheme. Not
24   only does this case no longer involve Fourth Amendment claims, the Plaintiff-
25   Petitioners’ procedural due process claims do not seek to fashion from whole cloth a
26   new procedural safeguard.
27

28         Instead, the procedural due process claims in this case concern the timing of

                                              – 36 –                                  17cv491
 1   the hearing that is already an established part of removal proceedings and which is
 2   already conducted by an immigration judge. As Plaintiff-Petitioners compellingly
 3   argue, “when a state provides for a first appearance, it would place a small burden on
 4   the state to ensure the timeliness of that appearance.” Armstrong, 152 F.3d at 572.
 5   The Complaint-Petition also suggests that the claimed timing safeguard might not
 6   impose an undue administrative burden. Plaintiff-Petitioners allege that “[i]f the case
 7   involves a detained individual, EOIR puts the case on the immigration court’s
 8   detained docket, which is more expedited than its non-detained docket.” (Compl.-
 9   Pet. ¶ 28.) Assuming its truth, this allegation suggests that a prompt presentment
10   requirement might pose a minimal burden to EOIR. See Hernandez, 872 F.3d at 994
11   (concluding that proposed “requirement that ICE and IJs consider financial
12   circumstances and alternative conditions of release” would impose a “minimal
13   burden” in part because “consideration of financial circumstances [wa]s already
14   ‘implicitly’ required[.]”). Therefore, there is at least a plausible ground for the Court
15   to conclude that Plaintiff-Petitioners’ procedural due process claims pass muster at
16   the Rule 12(b)(6) stage.
17

18         More critically, unlike the Aguilar court, “th[is] Court cannot, on this scant
19   record, evaluate in a meaningful way the burden that would be imposed by the
20   additional due process.” Singh, 2018 WL 4770737, at *14. Defendant-Respondents
21   raise the specter of possible administrative burdens, but “at this juncture, [these
22   possible burdens] are not sufficiently quantified or developed to allow the Court to
23   engage in the balancing required by Mathews.” J.E.F.M. v. Holder, 107 F. Supp. 3d
24   1119, 1143 (W.D. Wash. 2015), aff’d in part and rev’d in part by, J.E.F.M. v. Lynch,
25   837 F.3d 1026 (9th Cir. 2016). It might be that a prompt presentment requirement
26   for detained persons could drain resources on the front-end of removal proceedings.
27   But it is equally possible that a prompt presentment safeguard for detained persons
28   could actually free up resources currently consigned to the alleged one to three

                                               – 37 –                                   17cv491
 1   months in which Plaintiff-Petitioners and others like them in the Southern District of
 2   California allegedly “languish” in detention before they are presented to an
 3   immigration judge. See Hernandez, 872 F.3d at 996 (observing that “reduced
 4   detention costs can free up resources to more effectively process claims in
 5   Immigration Court.”). The Court cannot say that the procedural safeguard Plaintiff-
 6   Petitioners seek would impose a burden on Defendant-Respondents at the motion to
 7   dismiss stage.
 8

 9                                        *      *       *
10         On balance, the Court finds that application of the Mathews factors, based on
11   the Complaint-Petition’s factual allegations and the parties’ dismissal briefing,
12   counsels that Plaintiff-Petitioners Cancino and Hernandez have stated plausible
13   procedural due process claims.           Accordingly, the Court denies Defendant-
14   Respondents’ motion to dismiss these claims.
15

16         3.     Plaintiff-Petitioner Gonzalez’s Due Process Clause Claims
17         Irrespective of the merits of the particular substantive and procedural process
18   claims asserted in this case, Defendant-Respondents move to dismiss any such claims
19   asserted by Plaintiff-Petitioner Gonzalez on the ground that he is an arriving alien for
20   whom there are no “due process rights beyond those which Congress provides him.”
21   (ECF No. 60-1 at 16.) In opposition, Plaintiff-Petitioners argue that the entry fiction
22   on which Defendant-Respondents rely has no application in this case. (ECF No. 61
23   at 24–25.)
24

25         The Supreme Court has recognized that “our immigration laws have long made
26   a distinction between those aliens who have come to our shores seeking admission .
27   . . and those are within the United States after an entry, irrespective of its legality. In
28   the latter instance, the Court has recognized additional rights and privileges not

                                                – 38 –                                    17cv491
 1   extended to those in the former category who are merely ‘on the threshold of initial
 2   entry.’” Leng May Ma v. Barber, 357 U.S. 185, 187 (1958) (quoting Shaughnessy v.
 3   United States ex rel. Mezei, 345 U.S. 206, 212 (1953)). “Aliens inside the U.S.,
 4   regardless of whether their presence here is temporary or unlawful, are entitled to
 5   certain constitutional protections unavailable to those outside our borders.” Kwai
 6   Fun Wong. United States, 373 F.3d 952, 970 (9th Cir. 2004) (citing Zadvydas, 533
 7   U.S. at 693; Xi v. U.S. INS, 298 F.3d 832, 837 (9th Cir. 2002)). But for those aliens
 8   “on the threshold of initial entry,” “‘[w]hatever the procedure authorized by Congress
 9   is, it is due process as far as an alien denied entry is concerned.’” Mezei, 345 U.S. at
10   212 (quoting United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 543 (1950)).
11   “This principle has given rise to the ‘entry fiction,’ a legal concept which holds that
12   ‘excludable aliens,’ ‘[e]ven if physically in this country, . . . are legally detained at
13   the border’ and treated as if they have not entered the country.” Padilla v. U.S.
14   Immigration & Customs Enforcement, 354 F. Supp. 3d 1218, 1225 (W.D. Wash
15   2018) (quoting Garcia-Mir v. Smith, 766 F.2d 1478, 1484 (11th Cir. 1985)).
16   “Applying this legal fiction, Mezei held that the procedural due process rights of an
17   alien detained on Ellis Island were not violated when he was excluded without a
18   hearing.” Kwai Fun Wong, 373 F.3d at 971 (citing Mezei, 345 U.S. at 214).
19
20         Plaintiff-Petitioner Gonzalez alleges that he was taken into custody and
21   detained after he presented himself at the San Ysidro Port of Entry. (Compl.-Pet. ¶
22   49.) Plaintiff-Petitioners effectively concede that Gonzalez is an “arriving alien”
23   under applicable law. See 8 U.S.C. § 1225(a)(1); (ECF No. 61 at 22.) Thus, the next
24   issue for the Court is the application of the entry fiction to Gonzalez’s substantive
25   and procedural due process claims.
26
27         Turning first to Gonzalez’s procedural due process claim, the Ninth Circuit has
28   repeatedly affirmed that the entry fiction principle is “determinative of the

                                               – 39 –                                   17cv491
 1   procedural rights of aliens with respect to their applications for admission.” Alvarez-
 2   Garcia v. Ashcroft, 378 F.3d 1094, 1099 (9th Cir. 2004) (citation omitted); Kwai Fun
 3   Wong, 373 F.3d at 971 (same). “It is clear . . . that excludable aliens have no
 4   procedural due process rights in the admission process[.]” Barrera-Echavarria v.
 5   Rison, 44 F.3d 1441, 1449 (9th Cir. 1995) (en banc). Plaintiff-Petitioners resist
 6   application of the entry fiction on the ground that Gonzalez does not challenge the
 7   validity of the procedures to admit or exclude him. (ECF No. 61 at 23.) Plaintiff-
 8   Petitioners’ argument runs contrary to the entry fiction itself. Although the fiction is
 9   regarded as narrow, it is not as narrow as Plaintiff-Petitioners posit. See Angov v.
10   Lynch, 788 F.3d 893, 898 (9th Cir. 2015) (“[The alien] has no . . . right [to procedural
11   due process]. He presented himself at the San Ysidro port of entry without valid
12   entry documents and sought asylum. . . . [T]hose, like [the alien], who have never
13   technically ‘entered’ the United States have no such rights.” (emphasis added)).
14

15         Plaintiff-Petitioners do not otherwise proffer allegations which show that he
16   was taken into government custody after having already entered the United States,
17   the circumstance in which courts have found the entry fiction categorically
18   inapplicable. See Zadvydas, 533 U.S. at 693 (“[O]nce an alien enters the country,
19   [his/her] legal circumstance changes, for the Due Process Clause applies to all
20   ‘persons’ within the United States, including aliens, whether their presence here is
21   lawful, unlawful, temporary, or permanent.”); United States v. Raya-Vaca, 771 F.3d
22   1195, 1202 (9th Cir. 2014) (finding that Due Process Clause applied without
23   limitation to an alien who “had entered the United States in July 2011 before he was
24   apprehended” and thus “Raya-Vaca was entitled to expedited removal proceedings
25   that conformed to the dictates of due process”); Padilla, 354 F. Supp. 3d at 1226
26   (finding that detained plaintiff asylum seekers had plausibly alleged that they were
27   “‘Raya-Vaca aliens,’ detained after crossing over the border of this country” and
28   “thus enjoy inherent constitutional due process protections which they are entitled to

                                              – 40 –                                   17cv491
 1   vindicate through the legal process.”). Gonzalez, however, alleges that he was taken
 2   into custody after he presented himself at a port of entry. (Compl.-Pet. ¶ 49.)
 3   Accordingly, the Court grants Defendant-Respondents’ motion to dismiss insofar as
 4   the motion concerns Gonzalez’s procedural due process claim.
 5

 6         Although the entry fiction warrants dismissal of Gonzalez’s procedural due
 7   process claim, the fiction does not similarly foreclose Gonzalez’s substantive due
 8   process claim. As the Ninth Circuit has recognized, “[w]hile it is clear . . . that
 9   excludable aliens have no procedural due process rights in the admission process, the
10   law is not settled with regard to nonprocedural rights.” Barrera-Echavarria, 44 F.3d
11   at 1449 (considering substantive due process right to be free from detention); see also
12   Sierra v. INS, 258 F.3d 1213, 1218 n.3 (10th Cir. 2001) (noting that the entry fiction
13   “applies to procedural due process challenges such as Sierra’s. This case does not
14   involve, and we do not address, a substantive due process challenge.”). The Ninth
15   Circuit has also held “the entry fiction does not preclude substantive constitutional
16   protection,” including specifically under the Fifth Amendment. Kwai Fun Wong,
17   373 F.3d at 973. Other circuits have also recognized that aliens subject to the entry
18   fiction may be entitled to substantive due process rights. “Even an excludable alien
19   is a ‘person’ for purposes of the Fifth Amendment and is thus entitled to substantive
20   due process.” Chi Thon Ngo v. I.N.S., 192 F.3d 390, 396 (3d Cir. 1999); see also
21   Lynch v. Cannatella, 810 F.2d 1363, 1373 (5th Cir. 1987) (holding that the entry
22   fiction “determines the aliens’ rights with regard to immigration and deportation
23   proceedings[,]” but “does not limit the right of excludable aliens detained within
24   United States territory to humane treatment.”). Because the entry fiction does not
25   foreclose Gonzalez’s substantive due process claim, the Court denies Defendant-
26   Respondents’ motion to dismiss the claim.
27

28

                                              – 41 –                                  17cv491
 1   B.    APA Claims
 2         Plaintiff-Petitioners raise Sections 706(1) and Section 706(2) APA claims
 3   based on the same conduct that they allege violates their substantive and procedural
 4   due process rights under the Fifth Amendment Due Process Clause. (Compl.-Pet. ¶¶
 5   85–90 (citing 5 U.S.C. §§ 706(1), 702(A)–(D).) Defendant-Respondents move to
 6   dismiss all APA claims. (ECF No. 60-1 at 21–22; ECF No. 62 at 10.) Because
 7   Plaintiff-Petitioners’ opposition defends only the sufficiency of Plaintiff-Petitioners’
 8   Section 706(2) claims, the Court construes Defendant-Respondents’ motion as
 9   unopposed on the Section 706(1) claims. (See ECF No. 61 at 24–25.) The Court
10   dismisses the Section 706(1) claims without prejudice and confines its analysis to
11   Plaintiff-Petitioners’ Section 706(2) claims.
12

13         The APA provides that “[a] person suffering legal wrong because of agency
14   action, or adversely affected or aggrieved by agency action within the meaning of a
15   relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702. This judicial
16   review provision “is not so all-encompassing as to authorize . . . judicial review over
17   everything done by an administrative agency.” Wild Fish Conservancy v. Jewell, 703
18   F.3d 791, 800–01 (9th Cir. 2013). The APA confines what is subject to judicial
19   review by limiting review to an “agency action,” which is in turn defined to only
20   “include[] the whole or a part of an agency rule, order, license, sanction, relief, or the
21   equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13); 5 U.S.C. §
22   701(b)(2) (incorporating Section 551’s definition of “agency action”).
23

24         The APA also places limits on when agency action is subject to judicial review.
25   “Agency action made reviewable by statute and final agency action for which there
26   is no other adequate remedy in a court are subject to judicial review.” 5 U.S.C. §
27   704; Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1171 (9th Cir. 2017) (“[]§
28   704’s requirement that to proceed under the APA, agency action must be final or

                                               – 42 –                                    17cv491
 1   otherwise reviewable by statute is an independent element without which courts may
 2   not determine APA claims.”). “Two conditions must be satisfied for an agency action
 3   to be final: (1) “the action must mark the consummation of the agency’s
 4   decisionmaking process—it must not be of a merely tentative or interlocutory nature”
 5   and (2) “the action must be one by which rights or obligations have been determined,
 6   or from which legal consequences will flow.”         United States Army Corps of
 7   Engineers v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016) (quoting Bennett v. Spear,
 8   520 U.S. 154, 177–78 (1997)). An unwritten policy can satisfy the APA’s final
 9   agency action requirement. Al Otro Lado, Inc. v. Nielsen, 327 F. Supp. 3d 1284,
10   1319 (S.D. Cal. 2018) (“An unwritten policy can still satisfy the APA’s pragmatic
11   final agency action requirement.”); Venetian Casino Resort LLC v. EEOC, 530 F.3d
12   925, 929 (D.C. Cir. 2008) (same).
13

14            Defendant-Respondents contend that even assuming there is agency action in
15   form of a sanction, there is no reviewable final agency action in this case because
16   “[Plaintiff-Petitioners’] claim is rooted in an allegation of unlawful delay[.]” (ECF
17   No. 60-1 at 22.) The Court rejects Defendant-Respondents’ finality argument
18   because it does not account for the actual nature of Plaintiff-Petitioners’ challenge.
19   Plaintiff-Petitioners challenge what they contend is a policy by which Defendant-
20   Respondents detain alleged noncitizens for one to three months before presentment
21   to an immigration judge. (Compl.-Pet. ¶¶ 1, 4–5, 7, 70, 72.) Plaintiff-Petitioners
22   expressly underscore this point in their opposition. (ECF No. 61 at 25.) Defendant-
23   Respondents conspicuously do not challenge Plaintiff-Petitioners’ policy allegations
24   and contentions.     At this stage, the Court finds that Plaintiff-Petitioners have
25   adequately alleged a final agency action in form of an alleged policy to detain
26   Plaintiff-Petitioners for one to three months before presentment to an immigration
27   judge.
28

                                             – 43 –                                  17cv491
 1         Defendant-Respondents next challenge the merits of Plaintiff-Petitioners’
 2   particular Section 706(2) claims. (ECF No. 60-1 at 22.) Under Section 706(2), a
 3   court “shall hold unlawful and set aside agency action . . . found to be,” inter alia,
 4   “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
 5   law; (B) contrary to constitutional right, power, privilege, or immunity; (C) in excess
 6   of statutory jurisdiction, authority, or limitations, or short of statutory right;” or “(D)
 7   without observance of procedure required by law . . . .” 5 U.S.C. § 706(2).
 8

 9         Defendant-Respondents argue in a single sentence and corresponding footnote
10   that Plaintiff-Petitioners’ Section 706(2)(A), (C), and (D) claims fail because the
11   APA does not “provide additional rights to aliens in removal proceedings beyond
12   those provided in the INA and its implementing regulations.” (ECF No. 60-1 at 22.)
13   Defendant-Respondents’ argument is not tethered to any legal standard for
14   assessment of APA claims raised under these provisions. Defendant-Respondents
15   also overlook that Plaintiff-Petitioners do not invoke the APA to fashion new rights
16   beyond the INA, but rather as means to seek review of agency action in the context
17   of the claimed due process rights.        In any event, the parties’ briefing on the
18   sufficiency of these Section 706(2) claims is thin. Accordingly, the Court concludes
19   that the sufficiency of Plaintiff-Petitioners’ Section 706(2)(A),(C), and (D) has not
20   been distinctly raised or adequately briefed and thus the Court declines to dismiss the
21   claims now. See Carroll v. Nakatani, 342 F.3d 934, 942 (9th Cir. 2003) (holding that
22   a court need not review arguments not specifically and distinctly raised in a party’s
23   opening brief).
24

25         Defendant-Respondents otherwise argue that Plaintiff-Petitioners’ Section
26   706(2)(B) constitutional claims fail because Plaintiff-Petitioners fail to identify any
27   constitutional rights. (ECF No. 60-1 at 22.) This argument necessarily fails because
28   the Court has concluded that all Plaintiff-Petitioners state constitutional due process

                                                – 44 –                                    17cv491
 1   claims. Accordingly, the Court denies Defendant-Respondents’ motion to dismiss
 2   Plaintiff-Petitioners’ Section 706(2)(B) claims as well.
 3                               CONCLUSION & ORDER
 4         For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN
 5   PART Defendant-Respondents’ renewed motion to dismiss. (ECF No. 60.) The
 6   Court DISMISSES (1) Plaintiff-Petitioner Gonzalez’s procedural due process claim
 7   and (2) all Plaintiff-Petitioners’ Section 706(1) APA claims. Defendant-Respondents
 8   SHALL ANSWER the operative portions of the Complaint-Petition no later than
 9   July 15, 2019.
10

11         As a final matter, the parties requested in a prior status report that the Court
12   decide the previously briefed motion for class certification if the Court denied
13   Defendant-Respondents’ motion to dismiss.         (ECF No. 57 ¶ 5.)       The Court
14   DECLINES this request. Given the changes in this case since the original motion
15   was filed, Plaintiff-Petitioners are instead directed to file a renewed motion if they
16   wish to pursue class certification. The parties may propose an appropriate briefing
17   schedule for a renewed motion for class certification no later than June 25, 2019.
18         IT IS SO ORDERED.
19   DATED: June 7, 2019
20

21

22

23

24

25

26
27

28

                                             – 45 –                                  17cv491
